DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed December 30, 2020 has been acknowledged. Claims 1-7, 10-15, and 21-24 remain pending in the application.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8 and 9 directed to an invention non-elected without traverse.  Accordingly, claims 8 and 9 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 8 and 9 have been canceled.

Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 10-15 have been fully considered and all arguments presented are persuasive.  The rejection of claims 1-7 and 10-15 has been withdrawn. 
Allowable Subject Matter
Claims 1-7, 10-15, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Ismail (20160159636) is the closest prior art to the claimed invention. Ismail fails to teach or suggest a multi-compartment container comprising a controllable flow restriction element that rotates about the longitudinal axis, controlling flow from at least two separate liquid-storage compartments through first outlet and second outlets.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610.  The examiner can normally be reached on Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DONNELL A LONG/Primary Examiner, Art Unit 3754